DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being fully met by Izhikevich (USPGP 20180224853).
Regarding Claim 10, Izhikevich discloses a method for physically guiding a person from an initial location to a desired location, said method comprising:
providing at least one guide robot 200, each said guide robot respectively comprising:
a processor 204 in communication with each of a propelling device 220, a sensory device 212, and a memory 202 comprising software (Fig. 2C);
receiving an input comprising desired location data 406; and
causing a first of said at least one guide robot to move 402 via said propelling device of said
first guide robot 200 to physically guide said person from said initial location 402 toward said desired location 408 (Fig. 4).

Regarding Claim 12, Izhikevich discloses an automatic input (“computers can operate autonomously” para. 0115).
Regarding Claim 13, Izhikevich discloses the input is provided by said person via a client device 510 (para. 0132).
Regarding Claim 14, Izhikevich discloses the input is received by said guide robot 200 when said person taps said guide robot 200 with a client device 510 (Fig. 5C).
Regarding Claim 15, Izhikevich discloses downloading a mobile application on a client device 510 to allow said person to interact with said guide robot 200 via said client device 510 (para. 0134).


Claim(s) 10,16,18 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Hiroyuki et al (JP 2006198730).
Regarding Claim 10, Hiroyuki discloses a method for physically guiding a person from an initial location to a desired location, said method comprising:
providing at least one guide (reception or guidance) robot, each said guide robot respectively comprising:
a processor in communication with each of a propelling device 13, a sensory device 111, and a memory comprising software;
receiving an input comprising desired location data (speech recognition unit 111); and
causing a first of said at least one guide robot to move via said propelling device of said first guide robot to physically guide said person from said initial location toward said desired location (“1F Reception Robot becomes 3F Guidance Robot”).

wherein said desired location is at a second elevation different from said first elevation;
wherein causing said first of said at least one guide robot to move via said propelling
device of said first guide robot to physically guide said person from said initial location toward said desired location comprises causing said first of said at least one guide robot to move via said propelling device of said first guide robot to physically guide said person from said initial location to an elevator at said first elevation (GO TO *F); and
further comprising causing said first guide robot or a second of said at least one guide robot to physically guide said person from said elevator at said second elevation to said desired location wherein said second guide robot physically guides said person from said elevator at said second elevation to said desired location (GO TO 3F GUEST scenario, see highlights in supplied translation).

Claim(s) 19,20 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Ichinose et al (USPGP 2012/0041593).
Regarding Claims 19,20 Ichinose discloses a robotic destination dispatch system for elevators, comprising:
a destination dispatch module configured to determine an optimal elevator for a passenger (Fig. 1; para. 0058);
a guide robot in wireless data communication with said destination dispatch module, said guide robot having a processor in communication with each of a propelling device (wheels), a sensory device comprising an imager (stereo camera) and a laser sensor (laser scanner para. 0057, and a memory comprising software, said software comprising computer-readable instructions S108 executable by said processor to activate said propelling device to cause said guide robot to move and physically guide said passenger to said optimal elevator; and
.



Allowable Subject Matter
Claims 1-9 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837